Citation Nr: 0336511	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  00-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bladder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).

The issue of entitlement to service connection for right ear 
hearing loss was granted by a rating decision dated in 
February 2003.  Accordingly, that issue is no longer before 
the Board.

The issue of entitlement to a bladder disorder is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2003, subsequent to the last supplemental statement 
of the case dated in February 2003, the veteran submitted 
additional records in support of his claim.  Any evidence not 
considered by the RO must be referred to the RO for initial 
consideration and preparation of a supplemental statement of 
the case.  

Further, the veteran in his hearing testimony dated May 2003, 
indicated that his private doctor, J. Chin, M.D., had told 
him that his bladder diverticulum was so large that it was 
likely that it had taken at least 40 years to develop the 
level of severity present at the time of his 1981 bladder 
operation.  The veteran indicated that subsequent to the 
hearing, he would attempt to obtain a statement from his 
private physician to this effect; however, no such statement 
from this private physician has been submitted.  As this 
issue is being remanded for other reasons, the Board is of 
the opinion that the veteran should also be offered an 
additional chance to submit a statement from this private 
physician as to the etiology of his bladder disorder.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106 (West 2002).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Upon 
remand, the RO should ensure that the veteran has received 
all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is hereby remanded for the following 
development:

1.	The RO should contact the veteran and request 
that he submit a statement from his private 
physician, Dr. Chinn, regarding the etiology 
of his bladder disorder.

2.	The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  

3.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last supplemental statement 
of the case.  Thereafter, if the benefit 
sought is not granted, a supplemental 
statement of the case should be issued, 
with an appropriate opportunity to respond.  
The case should then be returned to the 
Board, in accordance with applicable 
procedures.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. McDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




